PRICEDANIEL
ATTORNEY
     GF.NER.4‘


     Hon.uoodrow  curtis
     countyAttorney
                                     Be: The legality of real-
     ‘pzs:,o~t, La*                      ant4 or Frlo county
                                         aad ot a oounty line
                                         aonsolldatedschool
                                         district voti for
                                         oounty school2 rustees
                                         and oouaty superlnten-
    Dear   Sirs                          dent in IWe County.
                  Yererer to your reooat Nquert   which read6 in
    mt     ae follevso
                  "The Moore IndependentSchoolT~;~lct
           has been entirely in ?PIO Count
           and it conelsted of a $W't of, 3;#
                                           ut not iI1
           of CommlssionersPrecinct Ho* 3, ot Frio
           count Texas, and suoh nohool distrkot has
           OOMO I8
                 idated with the Yancey Independent
           SohooZ District under the Rural High School
           OoneolidationLax, The Yancey Independent
           School Matrfct is entirely in Medlna CoIIyp-
           typ and the Yancey In4ependentSchool MS-
           trict has ths management and oontrol ot the
           eoanolfslat8d dietriot ?iewfrsaVter called
           Pancey==Moo~eConsolOdo&sdSdhool DA&P%&.
                "1. Do the people who ~eaide in the
           bounds of this Yanoey=HooreConsolidated
           Sohool Mat&at9 whloh lllesin F~fo County,
           have a right to vote tar oouaty sahooltrue-
           tees in F~fo County?
                "2. As pointed out above the Yancey-
           Woo~o ConsolidatedSchool Matriot doar not
           embrace the entire bounds of Commzssfonere
           Ppeoinot HO+3, in Frfo County, Texas, there-
           fore uoufd those people who ax% residents of
           the CommissionersP~ecfect No, 3, but are not
           residents of the ConsolfdatedSohool Distpfct,
           be entitled to elect the County School TPUS-
           tee fpom the said Precfnct No. 3?
BOA, wooaPow
           ctwtir,    pagr 2   (v-1087)


          *30 Wll the people trar tha Yenosy-
     Xooxw CeneolMated School Ddatriot ot wW.oh
     the Yanoey Idependent   School Mrrtrlot har
     the mmqge8mt and dontPo1 of the aanrroli-
     dated &trtriaD;, hare a lo@1 ri$ht to rote
     for trwtse at Large in Pa40 County?
         eCb IF%11the pea zs who rrfJlde in the
    Xanoepf4iaore Consollda Ped Sohool Wstrlot,
    and who roritle lo that portion ot Rrlo Coua-
    ty be5dq in suoh d&&riot, h&m a le al M&t
    to vote tor~the Oounty fuperlntanden f! at
    s0hoo1r in rpfo oowltyo
          We beUevs   your tixat anb thiml   questions   ape
wweled   by Attorney OeneraP&fse
                               Opinton I&PO.
                                          V~!S3c         We
theretore a es with you that the peo le who rerride&A
the 'tancoy
          -fiz037, Oonsoli&stsd Q&00X 8%StPict an& who
awe ~erldents ot Brie Oounty ma not vote for ooaAt7
~~1. truetees or oomty mhob T trusteer at large M'
#P&a,oountj.A oopy of Attcmey Oenepal@a Opfnion Xbrb,
v-59% is enolowl,    The op4~lon reets on statutorypro-
v1wJAa bar      tor thstr bssis the pressleethat persons
           9 Is to vote tor truateerr
we not eligi                           who do not govern
their partioular sob001 district. Though part of the
dlatrZot iJlQueatfOA 28 iA e$o tb.lAtf,it i0~Wd4P ths
addair"bsatiaaet the otricialo of MsdsarOapmtg.
          Aptfale 2676, VA oSap   p~orEdas   in pt%Pt:
          *?be genePa IMRageAeAtand Oc&Pof Of
     the publfa P~ee sohoole and hQh mhools iA
     sOrabcounty, unless othemriss OVided by
     law shall be vest& in five (5Y county sohool
     trustees elected SPom the co&V, ore of'wbsrhom
     rLbcrl1bs elae%da f’xwu the rrountt at large by
     &be qgurlitisd BotwB ot the 001#1 aA&aaA-
     m&Ma%ed fodepewbn% sohool dlstrfcts        of %ho
     ootmty, and one Prom eaoh Oopmfss~oAersnPm-
     &Wt by thA qWtbfff@3dVs)tePp(IoS eMC!h
                                          cO?BStI-
     r&au*Pro Frw$.nat# 0 F 0
          In view of the above quoted 6tatate ft la our
apinzoa that the pesidents of ComW~sloae~b~  ?Pe8fo8t so.
3 ot *lo QauAty who do no% Paside fn %he Yanosy-MoosPe
QaprolMated Sahool Dfet~fct aridwho a~peotheerpofsequal&-
Itie4voters, may vote fop a ooun%y sohoal trus%ee from
Freaaot $80~3as well as lop %hs oouBty %FW%W    a% Uqe
toP rwli 0ouAty 0
Hon. WooaPolfcuPtis,       page 3   (V-1087)


           Seotlon 1 of Article VI or the Constitutiorr of
~BXIUI ~0ria68 that certain ola~itbs 0r ~~PBWS ~0 da-
qwll tp 0a to rots in Tens.    Section 2 of this Article
~mi&JS        in pad8
              lBve~   y sub ect to nona of the
                    persm
       foregoing disgualifica t ions, who rhnl.1 hate
       srttainea the age of twenty-cm3years and who
       shall be a citizen of the United States and
       who shall have resided in this State ane year
       nest preceding an sleetion ozd tba lart sfr
       3"1~hm vithln the dietriot or oomtf In which
              race3 0ff0rs t0 00t0, shui b doe-a
       l quap"
             isted eleotor:  . 0 I)
              Artioler   2954 and 2955 of Vernon’s Civil    Stat-
utes   oontain sidlar     p~orisi0w~



             %la Ooalrsionsrs  c rt or e*ePy ooun-
       ty Eavlag thme thoqsaad         soholastic
       pOpU.Utfon or 8oaw aa          he p~~osdirrg
       roholaotie aenmaa shall at a oenoxel Blea-
       tiaP    pr0vfaO r0& ihe elrotfon 0r a county
              rlnttient to eerve ror a ten or four
       ~~y~~rs     who a&l1 ba a perscm of @due%-
                l
       tictam t&aiments, good ao~al chmaete~,
       ana exeoutfve abflf%y, and who shall be pro-
       rfa0a by the CcrJllfsrrfonaPs court vfth an or-
       floe in the cowkhouse, and wl%h neceesa~y
       office fuPnituPe ala fixtuPef3~He shall be
       the holder of a teachePQs       f’frst, gmde CEIP-
       tfficate   OPteachoPus pemsanent ceptfffeate,
       In evspy couuty that shall attain three thou-
       sand (39000) scholastLapopulation OPSIOP~,
       the Coxm5.ssfone~s  Court shall appoint such
       stipopintsndent  who sha$P perform the duties
       of such office until the electfon and quali-
       ffcatfon of his successor. In all oountfes
       now OFhereafter hav%ng the offloe of Cow&y
       Superintendentwhere the schola8ticpopula-
       tion according to the last scholasticten-
       SW 4s less than thpee thousaad (3,000) but
       aore than two thousand (2,000] the office of
       County Supetrfntendent  shall contfnue unless
       and until a rssjopityof the qualified p~opec-
       t    tax paying voters of sa%d county, voting
       al an eliee%ion held to de%ePlaine whethee said
                                                              .




Ron. woodPov curtis, page 4   (v-1087)


      offloe   shall be abolished, shall vote to abol,-
     ish aaid office, whiah election shall be OP-
     dered by the CommissfonersCourt upon petition
     therefor as hereinafter 8 eclfied. PLLOVfded,
     hovevep, that If a majoriey of said voters
     voting at said election hereinaboveprovided
     for, vote to abolish said offioe said elec-
     tion shall not become effeotive until the
     expiration of the tern of offioe SOP which
     the County Superintendenthas been elected
     or appointed0 And In all other counties hav-
     Lng less than three thousand (3,000) soholas-
     tie populationwhenever mope than twenty-five
     (25) per cent of the qualified voters of said
     county as shown by the vote for Qovernor at
     the ppeaeding General Election shell petition
     the CommissionersCourt therefor, said Cowt
     shall order an election for said county to de-
     termine whether OP not the office of County
     Superintendentshall.be created la 6aZd oountyi
     and, if 8 ma ority of the qWiUfied
     taxpaying    vo iQPB voting at said elecri:riiill
     vote for the creation of the off&m of County
     SupePiatendentin said oountg, the oommission-
     0~s Court, at its next regular term aftep the
     ho1        of said eleation, shall oreate the of-
     fice3 o County Superintend%ntPand name a Coun-
     ty Superintendentwho shall qualify under this
     Obapter, and hold such offfae until the next
     Qeneml Eleoticxi,0 0 0*
                               147   'fox,   70, 212 S.W.2d
625 (1948)%
           “The PI@ to vo%e is so fundamental in
     our form of government that it should be as
     sealouSly safeguardedas ape ow natural
     Pightx 0 It has been said that slaws abpldg-
     ix&gthe natuPs right of the cftiten should
     be res&afned by rigorous oonstructiions   vfth-
     in their narrowest lfmits,V It Is sufficienti,
     hovevep, that we apply here the leas extreme
     and well establishedyule of oonstPuotionthat
     statu%es ~egulatfng %he pi&t to oo+zeshould
     be Ives (B pbepal  fniterwwtation  fm favor of
     thee      r%ght.
           It is observed that Article 2688 does not except
my   of the residenntso$ the county from its p~ovislons In
.   .




        HOD.woodro~      cwif5, page 5 P-lo671

        the ilrstWUW8VhQPQan QlQOtiQIIfOP LLOOuIIt W@WI&iQW
           Qt Is authori5Qde On the oontrary, we be I i6QQ ft 4m-
        : Qt&lka$QStfaat all Of the tiQe$dQatQOf thhe COWt Who aTO
        &?4QMfiOQ  qWlifiQd VOtQPS lsao VOtQ $0 &IQ QbOt 4:OS) tor
        the CorPgeySchool S~erInten&nt.      %aerefore  it is our
        OpiM&n thpt the resldente OS tibo ijount g, do PWidO %a
        the ~~06y-llOCWQCOaSOlidQtQdS&00% Ma riot aab who are
        OthQPVI6QqWu?iQd VOtQPU8~6 %Qal&y QmtiQa t0 VOeQ
        ~CIPthe S~QPintQndQnt Of Pub&i0 $ OhoOiBOf QOQhCO&U&y,
        Art.  2688, V&&t poass v,_Praf,Rl,, m-.
                                   SulrIwLRp
                     'Ehs Pesidents of PPQcinQt Ho. 3 of Frio
                CotId who do not re?Jido ia thQ ~t3~OQjr~OOl'Q
                ConeoI MdBtl School DitstzWt, and v&o UQ
                OthQrl&36 qaUilIfIQd voters, gleyVat@ far 8
                OOWty Soho tlWQtQ6 $COSiI    &Q0ihOt 83. MD
               ,ve&l a8 rap the countf rohoet trwter    ai
                large for such county. A& 4676, V~7.8~
                    -6 PQ8idmt~ of Frio COUntywho PQQfdQ
               la the YanoQy-H(oOP6 COheOlidatQd Bohool Z&Q-
               *riot and who ax-8 othervise quaiiriea VOtQPE
               mQ lQ@ly entitled to Vote SOP the Super-
               intendent or Publio Sohools of suoh oouatt.
               Artc.2688 V.OaS. J
                   212   h,2d   62
                   aff'lmeid.



        AFPlMVWt
        8, CI DaVlS,Jr.
        County Affair8 DIvIelon
        OhWor 9, Nethews
        Firrnb
             Asoimtaat                             Asslatiat